Exhibit 10.1

EMPLOYMENT TRANSITION AND CONSULTING AGREEMENT

This Employment Transition and Consulting Agreement (this “Agreement”),
effective as of the Effective Date (as defined below), is entered into by and
among BioMed Realty Trust, Inc., a Maryland corporation (the “REIT”), BioMed
Realty, L.P., a Maryland limited partnership (the “Operating Partnership,” and
together with the REIT, the “Company”), and Kent Griffin (“Executive”), and
inures to the benefit of each of the Company’s current, former and future
parents, subsidiaries, related entities, employee benefit plans and their
fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, employees and assigns.

WHEREAS, Executive is currently employed by the Company as its President and
Chief Operating Officer, and is a party to that certain Change in Control and
Severance Agreement executed effective January 25, 2012, by and among the REIT,
the Operating Partnership and Executive (the “Change in Control and Severance
Agreement”);

WHEREAS, both Executive and the Company have determined that it is in their
mutual best interests that Executive’s employment with the Company terminate,
and that their employment relationship be dissolved in the manner set forth in
this Agreement;

WHEREAS, both Executive and the Company have determined that it is in their
mutual best interests that Executive continue to provide consulting services to
the Company following his termination of employment; and

WHEREAS, Executive and the Company desire to set forth the terms and conditions
of the foregoing arrangement.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

1. Effective Date; Termination of Employment.

(a) Effective Date. This Agreement shall become effective upon the occurrence of
both of the following events: (i) execution of the Agreement by the parties
hereto and the execution of the Release (as defined in Section 3(e) below) by
Executive; and (ii) expiration of the revocation period applicable under the
Release without Executive having given notice of revocation. The date of the
last to occur of the foregoing events shall be referred to in this Agreement as
the “Effective Date.” Until and unless both of the foregoing events occur, this
Agreement shall be null and void.

(b) Termination of Employment Status. Executive’s employment by the Company
shall terminate effective as of February 25, 2015 (the “Termination Date”).
Executive hereby resigns from his position as President and Chief Operating
Officer (and any other titles or officer positions he may hold) of the Company
(and any of its Affiliates (as defined below)) effective as of the Termination
Date. Executive shall execute any additional documentation necessary to
effectuate such resignations.



--------------------------------------------------------------------------------

2. Consulting Services.

(a) Consulting Period. Subject to earlier termination pursuant to Section 5
below, Executive will provide consulting services to the Company during the
period (the “Consulting Period”) commencing on the Termination Date and ending
on January 1, 2018. Upon termination of the Consulting Period, Executive shall
use commercially reasonable efforts to minimize fees and expenses upon
termination and ensure the smooth transfer of the work performed by Executive to
the relevant Company representative.

(b) Scope of Services During Consulting Period. The scope of Executive’s
consulting services (the “Services”) shall include, but is not necessarily
limited to, consulting with the Company on strategic, investment and advisory
activities including advisory services associated with BioMed Ventures.

(c) Standard for Performance. Executive shall use commercially reasonable
efforts in performing the Services under this Agreement, which shall be
conducted with due diligence, good faith and in full compliance with the highest
professional standards of practice in the industry. Executive shall comply with
all applicable laws and any Company requirements in the course of performing the
Services. If Executive’s work requires a license, Executive has obtained that
license and the license is in full force and effect.

(d) Availability. In connection with Executive’s Services to the Company,
Executive agrees to: (i) be available for consultation by telephone, fax or
e-mail on reasonable prior notice; and (ii) be available to attend meetings with
the Chief Executive Officer or Chief Financial Officer of the Company (each, an
“Authorized Officer”), or persons designated by any of the foregoing Authorized
Officers, at the Company’s headquarters or other offices, on reasonable prior
notice.

(e) Status as Consultant. Notwithstanding any provision of this Agreement to the
contrary, during the Consulting Period, Executive acknowledges that he is and
shall at all times be an independent contractor, he is not an agent or employee
of the Company and he is not authorized to bind the Company or otherwise act on
behalf of the Company. Nothing herein contained shall be deemed to create an
agency, joint venture, partnership or franchise relationship between the parties
hereto. After the Termination Date, Executive shall have no right under this
Agreement, or as a result of his Services to the Company, to participate in any
employee, retirement, insurance or other benefit program of the Company (except
to the extent Executive elects to and is eligible to receive continued
healthcare coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), for himself and any
covered dependents), nor will the Company make any deductions from Executive’s
compensation for taxes, the payment of which shall be solely Executive’s
responsibility. Executive represents and warrants that neither this Agreement
nor the performance thereof will conflict with or violate any obligation of
Executive or right of any third party. This Agreement does not limit the
authority of the Company to enter into other contracts with other independent
contractors. Consistent with Executive’s status as an independent contractor
during the Consulting Period, this Agreement does not preclude Executive from
providing consulting or other services as an independent contractor or from
commencing employment with any other entity, consistent with his obligations
under this Agreement.

 

2



--------------------------------------------------------------------------------

3. Compensation.

(a) Compensation through Termination Date. On the Termination Date, the Company
shall issue Executive his final paycheck, reflecting: (i) his earned but unpaid
base salary through the Termination Date; (ii) all accrued, unused PTO (vacation
and sick leave) due Executive through the Termination Date; and (iii) all
outstanding expense reimbursements submitted to the Company as of the
Termination Date. Subject to Sections 3(b) and (c) below, Executive acknowledges
and agrees that with his final check, the payment of any additional expense
reimbursements submitted after the Termination Date relating to expenses
incurred prior to the Termination Date, and the payment of any amounts payable
under any of the employee benefit plans of the Company in accordance with the
terms of such plans, Executive will have received all monies, bonuses,
commissions, expense reimbursement, vacation pay, or other compensation he
earned or was due during his employment by the Company.

(b) Severance. In consideration for the Release and his continued compliance
with the terms of this Agreement, Executive shall be entitled to the following
severance payments:

i. Cash severance payments in the aggregate amount of $5,128,711, of which
$2,598,477 shall be paid within ten (10) days following the Effective Date and
the remaining $2,530,234 shall be paid on March 1, 2016. Each severance payment
shall be subject to all legally required withholdings.

ii. An aggregate of 126,202 shares of unvested restricted stock granted pursuant
to those certain Restricted Stock Awards dated as of January 25,
2012, January 16, 2013, January 15, 2014 and January 28, 2015, by and between
Executive and the REIT, shall vest on the Effective Date.

Executive acknowledges that the foregoing cash payments and restricted stock
acceleration are in full satisfaction of the amounts payable to him under the
Change in Control and Severance Agreement.

(c) Compensation during Consulting Period.

i. Retainer. During the Consulting Period, as compensation for the Services to
be rendered pursuant to this Agreement, Executive shall be entitled to a cash
retainer of $10,000 per month, payable in arrears within fifteen (15) days
following the end of each calendar month during the Consulting Period.

ii. Reimbursement of Expenses. During the Consulting Period, the Company shall
reimburse Executive for reasonable and pre-approved out-of-pocket business
expenses incurred in connection with the performance of his Services hereunder,
subject to (x) a maximum of $25,000 annually, (y) such expense reimbursement
policies and procedures as the Company may from time to time establish and
communicate to Executive, and (z) Executive furnishing the Company with evidence
in the form of receipts satisfactory to the Company substantiating the claimed
expenditures. The Company agrees to reimburse Executive for amounts payable to
Executive under this Section 3(c)(ii) within thirty (30) days after receipt of
satisfactory evidence from Executive.

 

3



--------------------------------------------------------------------------------

iii. Performance Units. There shall be no break in service as a result of
Executive’s conversion from an employee to an independent contractor and
consultant for purposes of the vesting of Executive’s outstanding performance
units (the “Performance Units”) granted to Executive pursuant to those certain
Performance Unit Award Grant Notice and Performance Unit Award Agreements
entered into between the Company and Executive (each, a “Performance Unit
Agreement”) dated as of January 16, 2013, January 15, 2014 and January 28, 2015.
During the Consulting Period, and subject to Section 5 below, the Performance
Units previously issued to Executive shall continue to be eligible to vest in
accordance with the terms of the applicable Performance Unit Agreement. Each of
the Performance Unit Agreements is hereby amended to delete Section 2 of Exhibit
B thereof. Notwithstanding the foregoing, the Performance Units shall be
eligible to vest upon the occurrence of a Change in Control (as defined in the
BioMed Realty Trust, Inc. and BioMed Realty, L.P. 2004 Incentive Award Plan, as
amended from time to time, the “Plan”) during the Consulting Period in
accordance with the terms of the Performance Unit Agreements. Following the
Termination Date, Executive shall not be entitled to any additional grants of
stock awards.

(d) Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to
compensation, benefits, and other amounts hereunder (if any) accruing after the
termination of Executive’s employment by or service to the Company shall cease
upon such termination and the related payment of the Executive’s final paycheck
as described in Section 3(a). In addition, Executive acknowledges and agrees
that he is not entitled to any reimbursement by the Company for any taxes
payable by Executive as a result of the payments and benefits received by
Executive pursuant to this Section 3, including, without limitation, any excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”).

(e) Release. Executive’s right to receive any of the payments or other
compensation to be made to Executive pursuant to Sections 3(b) and 3(c) shall be
contingent on Executive providing to the Company (and failing to revoke) a full
and complete general release in the form attached hereto as Exhibit A (the
“Release”). In the event Executive has not signed the Release on or prior to the
date that is twenty-one (21) days following the Termination Date, or Executive
revokes the Release within the time period specified therein, this Agreement
shall not become effective and the Company shall not be obligated to pay any
amounts pursuant to Sections 3(b) and 3(c) to Executive under this Agreement.

4. Confidential Information and Non-Solicitation.

(a) Executive shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the REIT,
the Operating Partnership and their respective Affiliates (collectively, the
“REIT Group”), and each of their respective businesses, which shall have been
obtained by Executive during Executive’s employment by the Company or during
Executive’s Services pursuant to this Agreement and which shall not be or become
public knowledge as the result of any acts by Executive or representatives of
Executive in violation of this Agreement. After termination of Executive’s
employment and the Consulting Period, Executive shall not, without the prior

 

4



--------------------------------------------------------------------------------

written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it; provided, that if
Executive receives actual notice that Executive is or may be required by law or
legal process to communicate or divulge any such information, knowledge or data,
Executive shall promptly so notify the Company.

(b) During the Consulting Period, Executive shall not directly or indirectly
solicit, induce, or encourage any employee, consultant, agent, customer, vendor,
or other parties doing business with any member of the REIT Group to terminate
their employment, agency, or other relationship with the REIT Group or such
member or to render services for or transfer their business from the REIT Group
or such member and Executive shall not initiate discussion with any such person
for any such purpose or authorize or knowingly cooperate with the taking of any
such actions by any other individual or entity.

(c) In recognition of the facts that irreparable injury will result to the
Company in the event of a breach by Executive of his obligations under Sections
4(a) and (b) of this Agreement, that monetary damages for such breach would not
be readily calculable, and that the Company would not have an adequate remedy at
law therefor, Executive acknowledges, consents and agrees that in the event of
such breach, or the threat thereof, the Company shall be entitled, in addition
to any other legal remedies and damages available, to specific performance
thereof and to temporary and permanent injunctive relief (without the necessity
of posting a bond) to restrain the violation or threatened violation of such
obligations by Executive.

(d) This Section 4 shall survive for a period of three (3) years following the
termination of Executive’s Services or any expiration or termination of this
Agreement, with the exception of Section 4(b) which, pursuant to its terms,
expires at the end of the Consulting Period.

5. Termination.

(a) Other Than For Significant Cause Event. The Company and Executive shall be
entitled to terminate this Agreement and the Consulting Period, for any or no
reason, by providing thirty (30) days’ prior written notice to the other party.
Upon termination of this Agreement and the Consulting Period by the Company or
Executive, other than in connection with a Significant Cause Event (as defined
below), (x) the Company shall remain obligated to make all payments to Executive
under Section 3(b); (y) the Company shall cease all payments to Executive under
Section 3(c)(i) with the exception of any retainer for services performed in
previous months and any unreimbursed expenses submitted in accordance with
Section 3(c)(ii); and (z) the Performance Units shall continue to be eligible to
vest on the applicable Determination Date (as defined in the applicable
Performance Unit Agreement), with the exception that the number of Performance
Units that shall vest, if any, shall be further multiplied by a fraction (not to
exceed one), (i) the numerator of which shall be equal to the number of whole
months (counting each month as ending on the first day of a calendar month)
elapsed from the date of commencement of the applicable Performance Period (as
defined in the applicable Performance Unit Agreement) until the date of the
termination of Executive’s Services hereunder, and (ii) the denominator of which
shall be thirty-six (36).

 

5



--------------------------------------------------------------------------------

(b) Significant Cause Event. The Company may terminate this Agreement and the
Consulting Period effective immediately upon the occurrence of a Significant
Cause Event. Upon termination of this Agreement and the Consulting Period by the
Company due to a Significant Cause Event, or by the Company or Executive which
is caused by, occurs in connection with, or is triggered by Executive in advance
of or otherwise in order to avoid a determination that there has occurred, or
will occur, an event constituting a Significant Cause Event, (x) the Company
shall remain obligated to make all payments to Executive under Section 3(b);
(y) the Company shall cease all payments to Executive under Section 3(c)(i) with
the exception of any retainer for services performed in previous months and any
unreimbursed expenses submitted in accordance with Section 3(c)(ii); and (z) the
Performance Units shall continue to be eligible to vest on the applicable
Determination Date (as defined in the applicable Performance Unit Agreement),
with the exception that the number of Performance Units that shall vest, if any,
shall be further multiplied by a fraction (not to exceed one), (i) the numerator
of which shall be equal to the number of whole months (counting each month as
ending on the first day of a calendar month) elapsed from the date of
commencement of the applicable Performance Period (as defined in the applicable
Performance Unit Agreement) until the Termination Date, and (ii) the denominator
of which shall be thirty-six (36). “Significant Cause Event” means any of the
following, as determined by the Company in its reasonable discretion:
(i) Executive’s commission of an act of fraud or material dishonesty or willful
misconduct in the performance of his duties; (ii) Executive’s conviction of, or
entry by Executive of a guilty or no contest plea to, the commission of a felony
or a crime involving moral turpitude; (iii) Executive’s negligent or willful
violation of applicable law in the performance of the Services; (iv) Executive’s
material breach of this Agreement; or (v) Executive, directly or indirectly,
consults for, becomes employed by or Affiliated with or otherwise conducts
business with any of the Persons listed on Schedule I hereto or their respective
Affiliates (together, the “Defined Competitors”). “Affiliate” means with respect
to any Person, any other Person that directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
Person. The term “control” and with correlative meanings, the terms “controlled
by” and “under common control with,” means (x) the possession, directly or
indirectly, of the power to direct the management or policies of a Person,
whether through the ownership of voting securities or other ownership interests,
as an executive officer or director, or by contract or otherwise, or (y) the
ownership, directly or indirectly, of at least fifty percent (50%) of the voting
securities or other ownership interests of a Person. “Person” means an
individual, partnership, joint venture, association, corporation, limited
liability company and any other form of business organization.

6. Nondisparagement. Executive agrees that neither he nor anyone acting by,
through, under or in concert with him shall disparage or otherwise communicate
negative statements or opinions about the Company, its directors, officers,
partners, employees, agents or business. The Company agrees that neither its
Board members nor officers shall disparage or otherwise communicate negative
statements or opinions about Executive.

7. Arbitration. Except as set forth in Section 4, any disagreement, dispute,
controversy or claim arising out of or relating to this Agreement or the
interpretation of this Agreement or any arrangements relating to this Agreement
or contemplated in this Agreement or the breach, termination or invalidity
thereof shall be settled by final and binding arbitration administered by JAMS
in San Diego County, California in accordance with the then existing

 

6



--------------------------------------------------------------------------------

JAMS Arbitration Rules and Procedures for Employment Disputes (the “Rules”). The
Rules can be found online at www.jamsadr.org. In the event of such an
arbitration proceeding, Executive and the Company shall use one arbitrator only
and will choose the arbitrator from the panel provided by JAMS by either
(1) agreement between Executive and the Company or (2) Executive and the Company
each striking arbitrators from the panel provided until JAMS chooses an
arbitrator from the remaining names on the list or any secondary list provided
to Executive and the Company. Neither Executive nor the Company nor the
arbitrator shall disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of all parties. Except as provided
herein, the Federal Arbitration Act shall govern the interpretation, enforcement
and all proceedings. The arbitrator shall apply the substantive law (and the law
of remedies, if applicable) of the State of California, or federal law, or both,
as applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure.
Executive and the Company will be entitled to engage in reasonable discovery in
the form of requests for production of documents, interrogatories, requests for
admission, physical and/or mental examinations and depositions under the
standards provided by the Federal Rules of Civil Procedure and Federal Rules of
Evidence. Any disputes concerning discovery shall be resolved by the arbitrator.
In these disputes, the arbitrator shall order the additional discovery (if any)
which he/she considers necessary to a full and fair exploration of the issues in
dispute, consistent with the expedited nature of arbitration. The arbitrator
shall render an award and a written, reasoned opinion in support thereof.
Judgment upon the award may be entered in any court having jurisdiction thereof.
The Company will pay the direct costs and expenses of the arbitration, including
the cost of any record or transcripts of the arbitration, the JAMS
administrative fees, and the fee of the arbitrator. Executive and the Company
shall be responsible for their respective attorneys’ fees incurred in connection
with enforcing this Agreement; provided, however, Executive and the Company
agree that, except as may be prohibited by law, the arbitrator may, in his or
her discretion, award reasonable attorneys’ fees to the prevailing party;
provided, further, that the prevailing party shall be reimbursed for such fees,
costs and expenses within sixty (60) days following any such award. This
Section 7 is intended to be the exclusive method for resolving any and all
claims by the parties against each other related to any disagreement, dispute,
controversy or claim arising out of or relating to this Agreement or the
interpretation of this Agreement or any arrangements relating to this Agreement
or contemplated in this Agreement or the breach, termination or invalidity
thereof; provided, however, that Executive shall retain the right to file
administrative charges with or seek relief through any government agency of
competent jurisdiction, and to participate in any government investigation,
including but not limited to (i) claims for workers’ compensation, state
disability insurance or unemployment insurance; (ii) claims for unpaid wages or
waiting time penalties brought before the California Division of Labor Standards
Enforcement; provided, however, that any appeal from an award or from denial of
an award of wages and/or waiting time penalties shall be arbitrated pursuant to
the terms of this paragraph; and (iii) claims for administrative relief from the
United States Equal Employment Opportunity Commission and/or the California
Department of Fair Employment and Housing (or any similar agency in any
applicable jurisdiction other than California); provided, further, that
Executive shall not be entitled to obtain any monetary relief through such
agencies other than workers’ compensation benefits or unemployment insurance
benefits. Notwithstanding the foregoing, this Section 7 shall not limit any
party’s right to obtain any provisional remedy, including, without limitation,
injunctive or similar relief, from any court of competent jurisdiction as may be
necessary to protect their rights and interests pending the outcome of
arbitration, including without limitation injunctive relief, in any court of
competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8
or any similar statute of an applicable jurisdiction,

 

7



--------------------------------------------------------------------------------

including, without limitation, the Company’s right to enforce Executive’s
obligations under Section 4 to the extent the Company is entitled to seek
specific performance thereunder. Seeking any such relief shall not be deemed to
be a waiver of such party’s right to compel arbitration. Each of Executive and
the Company hereby expressly waive their right to a jury trial.

8. Litigation Cooperation. Executive agrees to give reasonable cooperation, at
the Company’s request, in any pending or future litigation or arbitration
brought against the Company and in any investigation the Company may conduct,
including taking such requested actions as are reasonably necessary to preserve
the Company’s attorney-client privilege. The Company agrees to reimburse
Executive for his reasonable and pre-approved out-of-pocket expenses incurred in
connection with such cooperation within thirty (30) days after receipt of
satisfactory evidence from Executive setting forth in reasonable detail such
expenses, as well as for Executive’s time spent assisting the Company after the
conclusion of the Consulting Period, including any related travel time;
Executive shall be reimbursed at a rate of $300 an hour. Notwithstanding the
foregoing, the Company shall have no obligation by virtue of this Section 8 to
pay Executive for time spent by Executive in any pending or future litigation or
arbitration where Executive is a co-defendant or party to the arbitration or
litigation.

9. Miscellaneous.

(a) Entire Agreement. This Agreement and the agreements and schedules referenced
herein set forth the entire agreement of the parties hereto in respect of the
subject matter contained herein and therein and supersede all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto, and any prior agreement of the parties hereto in respect of
the subject matter contained herein, including without limitation, any contrary
or limiting provisions in any Company equity compensation plan and the Change in
Control and Severance Agreement. In addition, this Agreement shall not limit in
any way any obligation Executive may have under any other agreement with or
promise to the Company relating to confidentiality, proprietary rights in
technology or the assignment of interests in any intellectual property.

(b) Assignment; Assumption by Successor. Neither this Agreement nor any of the
rights or obligations hereunder may be assigned by either party without the
prior written consent of the other party. Notwithstanding the foregoing, the
rights of the Company under this Agreement may, without the consent of
Executive, be assigned by the Company, in its sole and unfettered discretion, to
any Person which at any time, whether by purchase, merger or otherwise, directly
or indirectly, acquires all or substantially all of the assets or business of
the Company. Unless expressly provided otherwise, “Company” as used herein shall
mean the Company as defined in this Agreement and any successor to its business
and/or assets as aforesaid.

(c) Survival. The covenants, agreements, representations and warranties
contained in or made in Sections 3, 4, 5, 6, 7, 8 and 9 of this Agreement shall
survive any termination of Executive’s services or any termination of this
Agreement.

 

8



--------------------------------------------------------------------------------

(d) Third-Party Beneficiaries. This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any Person not a party to this
Agreement.

(e) Waiver. The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.

(f) Section Headings. The headings of the several sections in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.

(g) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to Executive: at Executive’s most recent address on the records of the
Company.

If to the REIT or the Operating Partnership:

BioMed Realty Trust, Inc.

BioMed Realty, L.P.

17190 Bernardo Center Drive

San Diego, California 92128

Attention: Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(h) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

(i) Governing Law and Venue. This Agreement is to be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Except as provided in Sections 4 and
Section 7 herein, any suit brought hereon shall be brought in the state or
federal courts sitting in San Diego, California, the parties hereto hereby
waiving any claim or defense that such forum is not convenient or proper. Each
party hereby agrees that any such court shall have in personam jurisdiction over
it and consents to service of process in any manner authorized by California
law.

 

9



--------------------------------------------------------------------------------

(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

(k) Construction. The language in all parts of this Agreement shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.

(l) Code Section 409A. Notwithstanding anything contained in this Agreement to
the contrary, to the maximum extent permitted by applicable law, amounts payable
to Executive pursuant to this Agreement shall be made in reliance upon Treas.
Reg. Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg.
Section 1.409A-1(b)(4) (Short-Term Deferrals). This Agreement is intended to be
written, administered, interpreted and construed in a manner such that no
payment or benefits provided under the Agreement become subject to (a) the gross
income inclusion set forth within Code Section 409A(a)(1)(A) or (b) the interest
and additional tax set forth within Code Section 409A(a)(1)(B) (together,
referred to herein as the “Section 409A Penalties”), including, where
appropriate, the construction of defined terms to have meanings that would not
cause the imposition of Section 409A Penalties. In no event shall the Company be
required to provide a tax gross-up payment to Executive or otherwise reimburse
Executive with respect to Section 409A Penalties. For purposes of Section 409A
of the Code (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that Executive may be eligible to
receive under this Agreement shall be treated as a separate and distinct
payment. Notwithstanding anything to the contrary in this Agreement, in-kind
benefits and reimbursements provided under this Agreement during any tax year of
Executive shall not affect in-kind benefits or reimbursements to be provided in
any other tax year of Executive and are not subject to liquidation or exchange
for another benefit. Notwithstanding anything to the contrary in this Agreement,
reimbursement requests must be timely submitted by Executive and, if timely
submitted, reimbursement payments shall be made to Executive as soon as
administratively practicable following such submission, but in no event later
than the last day of Executive’s taxable year following the taxable year in
which the expense was incurred. In no event shall Executive be entitled to any
reimbursement payments after the last day of Executive’s taxable year following
the taxable year in which the expense was incurred. This section shall only
apply to in-kind benefits and reimbursements that would result in taxable
compensation income to Executive.

(m) Amendment. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Chief Executive Officer of the Company.

(n) Taxes. All compensation payable to Executive under this Agreement shall be
subject to such deductions as the Company is from time to time required to make
pursuant to law, governmental regulation or order. During the Consulting Period,
Executive shall be solely responsible for taxes required to be paid with respect
to his performance of Services and the receipt of consideration under this
Agreement, including, without limitation, United States federal, state and local
income taxes, payroll taxes, social security, unemployment or disability
insurance, or similar items, and Executive will indemnify the Company and hold
it harmless from and against all claims, damages, losses and expenses, including
reasonable fees and

 

10



--------------------------------------------------------------------------------

expenses of attorneys, relating to any obligation imposed by law on the Company
to pay any withholding taxes, payroll taxes, social security, unemployment or
disability insurance, or similar items in connection with consideration received
by Executive for consulting services pursuant to this Agreement, whether such
obligations are imposed by the Internal Revenue Service or any other federal,
state or local governmental authority.

(o) RIGHT TO ADVICE OF COUNSEL. EXECUTIVE ACKNOWLEDGES THAT HE HAS THE RIGHT,
AND IS ENCOURAGED, TO CONSULT WITH HIS LAWYER AND PERSONAL TAX ADVISORS; BY HIS
SIGNATURE BELOW, EXECUTIVE ACKNOWLEDGES THAT HE HAS CONSULTED, OR HAS ELECTED
NOT TO CONSULT, WITH HIS LAWYER AND PERSONAL TAX ADVISORS CONCERNING THIS
AGREEMENT AND THAT NEITHER THE COMPANY NOR ITS REPRESENTATIVES OR AGENTS HAS
GIVEN HIM LEGAL OR TAX ADVICE CONCERNING THIS AGREEMENT.

(Signature Page Follows)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

        /s/ Kent Griffin         Kent Griffin

 

BIOMED REALTY TRUST, INC. By:   /s/ Alan D. Gold   Name: Alan D. Gold   Title:
Chief Executive Officer

 

BIOMED REALTY, L.P. By:   BioMed Realty Trust, Inc., its general partner   By:  
/s/ Alan D. Gold   Name: Alan D. Gold   Title: Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

For and in consideration of the payments and benefits (the “Separation
Benefits”) to be provided to the undersigned pursuant to Sections 2 and 3(b) and
(c) of that certain Employment Transition and Consulting Agreement (the
“Transition Agreement”) dated as of February 25, 2015, among the undersigned,
BioMed Realty Trust, Inc. (the “REIT”), and BioMed Realty, L.P. (the “Operating
Partnership” and together with the REIT, the “Company”), the receipt and
adequacy of which are hereby acknowledged, the undersigned for himself, his
heirs, executors, administrators, assigns and successors, fully and forever
releases and discharges the REIT, the Operating Partnership and each of their
current, former and future parents, subsidiaries, related entities, employee
benefit plans and their fiduciaries, predecessors, successors, officers,
directors, shareholders, agents, employees and assigns (collectively,
“Releasees”), with respect to any and all claims, liabilities and causes of
action, of every nature, kind and description, in law, equity or otherwise,
which have arisen, occurred or existed at any time prior to the signing of this
Release of Claims (this “Release”), including, without limitation, any and all
claims, liabilities and causes of action arising out of or relating to the
undersigned’s employment with the Company or the cessation of that employment.

The undersigned understands and agrees that, with the exception of potential
employment-related claims identified below, he is waiving any and all rights he
may have had, now has, or in the future may have, to pursue and/or recover
against any of the Releasees any and all remedies available to him under any
employment-related causes of action which have arisen, occurred or existed at
any time prior to the signing of this Release, including without limitation,
claims of wrongful discharge, breach of contract, breach of the covenant of good
faith and fair dealing, fraud, violation of public policy, defamation,
discrimination, personal injury, physical injury, emotional distress, claims
under the United States Constitution, the South Carolina State Constitution,
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, the Americans With Disabilities Act, the Federal Rehabilitation
Act, the Family and Medical Leave Act, the Equal Pay Act of 1963,and any other
federal, state or local laws and regulations relating to employment, conditions
of employment (including wage and hour laws), perquisites of employment
(including but not limited to claims relating to stock and/or stock options)
and/or employment discrimination, whether such claim be based upon an action
filed by the undersigned or by a governmental agency.

Except as described below, the undersigned agrees and covenants not to file any
suit or complaint against the Company in any court with regard to any claim,
demand, liability or obligation arising out of his employment with the Company
or separation therefrom. The undersigned further represents that no claims,
complaints, charges, or other proceedings are pending in any court,
administrative agency, commission or other forum relating directly or indirectly
to his employment with the Company.

This Release does not apply to: (i) any claims or rights that may arise after
the date the undersigned signs this Release, (ii) any claims or rights based on
the Company’s executory obligations under the Agreement, (iii) any claims or
rights the undersigned may have under the Company’s expense reimbursement
policies, (iv) the undersigned’s vested rights under



--------------------------------------------------------------------------------

the Company’s ERISA-covered employee benefit plans as applicable on the date the
undersigned signs this Release, (iv) claims for unemployment compensation or any
state disability insurance benefits pursuant to the terms of applicable state
law, (v) claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company, and (vi) any
claims that the controlling law clearly states may not be released by private
agreement. Moreover, nothing in this Release, including but not limited to the
release of claims, the promise not to sue, the confidentiality obligations, and
the restriction on use of confidential information, generally prevents the
undersigned from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, the National Labor Relations Board, the California Department of
Fair Employment and Housing or any other federal, state or local agency charged
with the enforcement of any laws, or from exercising rights under Section 7 of
the National Labor Relations Act to engage in joint activity with other
employees, although by signing this Release the undersigned is waiving any right
to individual relief based on claims asserted in such a charge or complaint
except where such a waiver is prohibited. The undersigned further waives any
right to seek reinstatement to his former position with the Company.

The undersigned acknowledges that he has been advised of and is familiar with
the provisions and protections of Section 1542 of the California Civil Code,
which reads:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.

Being aware of said provision, the undersigned hereby expressly waives any
rights he may have thereunder, as well as under any other statutes or common law
principles of similar effect.

The undersigned acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”). He also acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which he already was entitled. The undersigned further acknowledges
that he has been advised by this writing, as required by law, that: (a) his
waiver and release specified in this paragraph do not apply to any rights or
claims that may arise after the date he signs this Release; (b) he has been
advised hereby that he has the right to consult with an attorney of his choosing
prior to executing this Release; (c) he has twenty-one (21) days to consider
this Release (although he may choose to voluntarily execute this Release
earlier; and, the undersigned represents that if he executes this Release before
twenty-one (21) days have elapsed, he does so voluntarily, upon the advice and
with the approval of his legal counsel, and that he voluntarily waives any
remaining consideration period); (d) he has seven (7) days following his
execution of this Release to revoke the Release (in writing, as provided below);
and (e) this Release will not be effective until the date upon which the
revocation period has expired, which will be the eighth (8th) day after this
Release is executed by the undersigned, provided that he has not revoked this
Release as provided below, and further provided that the Company has also
executed this Release and the Employment Transition and Consulting



--------------------------------------------------------------------------------

Agreement by that date. Any revocation of this Release must be made in writing
and received by the Company at 17190 Bernardo Center Drive, San Diego, CA 92128;
Attn: General Counsel, no later than noon on the eighth (8th) calendar day
following his execution of this Release.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or claims under any such
assignment or transfer. It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.

The undersigned agrees that if any provision of the release given by him under
this Release is found to be unenforceable, it will not affect the enforceability
of the remaining provisions and the courts may enforce all remaining provisions
to the extent permitted by law.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

This Release is to be governed by and construed in accordance with the laws of
the State of California applicable to contracts made and to be performed wholly
within such State, and without regard to the conflicts of laws principles
thereof. This Release shall be subject to the arbitration provision set forth in
Section 7 of the Transition Agreement.

PLEASE READ CAREFULLY. THIS RELEASE CONTAINS A GENERAL RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

THE UNDERSIGNED ACKNOWLEDGES AND AGREES THAT HE HAS BEEN ADVISED THAT THIS
RELEASE IS A BINDING AND LEGAL DOCUMENT. THE UNDERSIGNED FURTHER AGREES THAT HE
HAS HAD AT LEAST TWENTY-ONE (21) DAYS TO REVIEW THE PROVISIONS OF THIS RELEASE
AND HAS BEEN ADVISED TO SEEK LEGAL ADVICE REGARDING ALL ITS ASPECTS, AND THAT IN
EXECUTING THIS RELEASE THE UNDERSIGNED HAS ACTED VOLUNTARILY AND HAS NOT RELIED
UPON ANY REPRESENTATION MADE BY THE COMPANY OR ANY OF ITS EMPLOYEES OR
REPRESENTATIVES REGARDING THIS RELEASE’S SUBJECT MATTER AND/OR EFFECT. THE
UNDERSIGNED HAS READ AND FULLY UNDERSTANDS THIS RELEASE AND VOLUNTARILY AGREES
TO ITS TERMS. IN THE EVENT THE UNDERSIGNED HAS NOT SIGNED THIS RELEASE ON OR
PRIOR TO THE DATE THAT IS TWENTY-ONE (21) DAYS FOLLOWING THE TERMINATION DATE
(AS DEFINED IN THE TRANSITION AGREEMENT), OR THE UNDERSIGNED THEREAFTER REVOKES
THIS RELEASE, THE COMPANY SHALL NOT BE OBLIGATED TO PAY TO THE UNDERSIGNED THE
SEPARATION BENEFITS SET FORTH IN SECTIONS 3(B) AND 3(C) OF THE TRANSITION
AGREEMENT.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Release this          day
of             , 2015.

 

 

 

Kent Griffin